Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00472-CV

               ARC PARKLANE, INC. d/b/a Parklane West Healthcare Center,
                                   Appellant

                                               v.

      Arvel SEALS Jr., as Representative of the Estate of Dora Sylvia Lehrman, Deceased
                                          Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-10177
                            Honorable Larry Noll, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
court for this appeal are taxed against the party who incurred them. See TEX. R. APP. P. 43.4.

       SIGNED November 25, 2015.


                                                _________________________________
                                                Patricia O. Alvarez, Justice